internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-112051-99 date date distributing controlled business a large business a assets small_business a assets non-business a assets legal advisors financial advisors l m n x this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction on behalf of the above-captioned taxpayer additional information was received on date date date and date distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal tax_return the information submitted indicates that distributing is a state x corporation engaged in business a distributing’s capital structure includes common_stock and voting preferred_stock distributing has l common_stock holders and m preferred_stock holders there are n distributing stock holders who hold both classes distributing includes large business a small_business a and non-business plr-112051-99 a assets the federal government recently deregulated business a the deregulation allows for greater efficiencies through market regional and national consolidation given the competitive environment in business a distributing’s management decided that distributing’s business needed further expansion and therefore additional capital distributing’s management determined that the most cost efficient method of raising the additional capital was through an initial_public_offering ipo in distributing undertook extensive efforts to go public but the offering was aborted distributing’s management legal advisors and financial advisors determined that because distributing i contains large business a small_business a and non-business a assets and ii has a complex capital structure containing both common and preferred_stock the public financial markets would significantly discount the offering price documents supporting the decision to terminate the offering have been received consequently to facilitate the ipo distributing proposes the following transactions i distributing will form controlled with a capital structure that mirrors distributing’s capital structure ii distributing will transfer to controlled its small_business a assets and non- business a assets in exchange for all of the common and preferred_stock of controlled and the assumption by controlled of the liabilities related to the property transferred iii distributing will distribute all the common_stock of controlled to distributing’s common shareholders pro_rata based upon the shares of common_stock in distributing held by each common shareholder immediately before the distribution and will distribute all the controlled preferred_stock to distributing’s preferred shareholders in exchange for all of their distributing preferred_stock the distributing preferred_stock will subsequently be canceled financial information has been received that reflects that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in connection with the proposed transaction the following additional representations are made a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such plr-112051-99 corporation there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction d immediately after the distribution at least five percent of the assets will be active trade_or_business assets as defined in sec_355 e the distribution is being carried out for the following corporate business_purpose to enable distributing to engage in an ipo for the purpose of raising funds and to obtain publicly traded stock to expand its business the distribution is motivated in whole or substantial part by this corporate business_purpose f except for the normal annual gifting of shares to children of shareholders for inheritance purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h except as provided in this ruling_request there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred j the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property k distributing neither accumulated its receivables nor made extraordinary plr-112051-99 payments of its payables in anticipation of the contribution and distribution l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length o no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 r the controlled preferred_stock received by distributing preferred stockholders is substantially identical as defined in prop sec_1_356-7 sec_65 fed reg to the distributing preferred_stock surrendered in exchange therefor s the ipo will be completed within 12-months of the issuance of this letter the representations provided by the taxpayer form a material basis for the issuance of this ruling based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing to controlled of its small_business a assets and non-business a assets in exchange for all of the stock of controlled and the assumption by controlled of liabilities of distributing followed by the distribution of all of the common_stock of controlled to distributing’s common shareholders plr-112051-99 and the distribution of all of the preferred_stock of controlled to distributing’s preferred shareholders in exchange for all of the distributing preferred_stock owned by distributing’s preferred shareholders will constitute a reorganization under sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization under sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of certain assets to controlled in exchange for all of controlled’s stock and the assumption of certain distributing liabilities by controlled code sec_361 and sec_357 no gain_or_loss will be recognized by controlled on receipt of the distributing assets in exchange for all the shares of controlled sec_1032 controlled’s basis in the distributing assets received will be the same as the basis of such assets in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period for the assets received will include the period during which distributing held the assets sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to distributing shareholders as described above pursuant to sec_311 distributing shareholders will recognize no gain_or_loss and no amount will be included in the income of upon receipt of the controlled stock in the distribution sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of distributing’s preferred_stock holders upon receipt of preferred_stock in controlled in exchange for an equivalent percentage of preferred_stock in distributing as described above sec_355 the aggregate basis of the controlled and the distributing common_stock in the hands of the distributing common shareholders immediately after the distribution will equal the aggregate basis of the distributing common_stock held by such shareholders immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and c and the regulations promulgated thereunder in addition the basis of the controlled preferred_stock in the hands of the distributing preferred shareholders immediately after the distribution of the controlled stock will equal the basis of the distributing preferred_stock held by such shareholders immediately prior to the distribution sec_358 plr-112051-99 the distributing shareholders’ holding_period in the controlled stock received in the distribution will include the holding_period of the distributing stock held by such shareholders provided that such stock is held as a capital_asset by those respective shareholders on the day of the distribution sec_1223 as provided in sec_312 a proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e no opinion is expressed regarding the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
